



SUBORDINATION AGREEMENT
FOR VALUE RECEIVED, and in order to induce the creditors set forth on the
signature page hereof (collectively, the “Senior Creditor”) now and from time to
time hereafter to extend financial accommodations to, or otherwise extend or
continue to extend credit to or for the benefit of Function(x) Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Company”), each of the undersigned (each a “Subordinated Creditor” and
collectively, “Subordinated Creditors”) does hereby unconditionally and
irrevocably postpone, defer and subordinate in all respects to the prior
indefeasible payment in full in cash or by the issuance of shares of the
Company’s common stock as provided for in the Convertible Debentures (as
hereinafter defined), by the Company of the Obligations (as hereinafter defined)
to the Senior Creditor, payment of the indebtedness of Company to such
Subordinated Creditor evidenced by: (i) the notes, other instruments and/or
documents set forth on Exhibit A hereto, and (ii) all other indebtedness of
Company to such Subordinated Creditor of every nature, howsoever evidenced,
incurred or created, and whether now or hereafter owing (collectively, the
“Subordinated Indebtedness”) to: (x) the obligations and liabilities of Company
to the Senior Creditor under those certain 10% Senior Secured Convertible
Debentures dated as of July 8, 2016 among Company, as borrower, and Senior
Creditor, as lender, including any Additional Debentures (as defined in the
Securities Purchase Agreement, dated as of July 8, 2016, among the Company, the
Senior Creditor and other persons signatory thereto )(as the same may from time
to time be or has been amended, restated, modified or supplemented, the
“Convertible Debentures”).
Each Subordinated Creditor further subordinates to the Senior Creditor any and
all liens and security interests on the assets of Company or any of its
subsidiaries heretofore and from time to time hereafter received by such
Subordinated Creditor to secure the payment of the Subordinated Indebtedness or
as security for any other indebtedness of Company or any of its subsidiaries to
such Subordinated Creditor, howsoever evidenced, incurred or created, and
whether now or hereafter owing (“Subordinated Creditor’s Liens”), and in
connection therewith agrees that: (i) any and all liens and security interests
upon the assets of Company or any of its subsidiaries heretofore and from time
to time hereafter received by the Senior Creditor as security for the
Obligations shall be superior to and take priority over Subordinated Creditor’s
Liens, regardless of the order of filing or perfection; (ii) the Senior Creditor
shall owe no duty to any Subordinated Creditor whatsoever as a result of or in
connection with Subordinated Creditor’s Liens, and, without limiting the
foregoing, the Senior Creditor shall not owe to any Subordinated Creditor any
duty of notice, marshalling of assets or protection of the rights or interests
of any Subordinated Creditor; (iii) promptly, but in any event within five (5)
Business Days, to send to the Senior Creditor, a copy of any notice of default
under the Subordinated Indebtedness sent to Company or any of its subsidiaries
and (iv) so long as this Agreement shall be in effect, no Subordinated Creditor
will take any action to foreclose or otherwise enforce any of Subordinated
Creditor’s Liens. The Senior Creditor shall have the exclusive right to manage,
perform and enforce the underlying terms of the Convertible Debentures relating
to the assets of Company and to exercise and enforce its rights according to its
discretion. Each Subordinated Creditor waives all rights to affect the method or
challenge the appropriateness of any action taken by the Senior Creditor in
connection with the Senior Creditor’s enforcement of its rights under the
Convertible Debentures and any and all other documents, instruments and
agreements entered into in connection therewith. As between each Subordinated
Creditor and the Senior Creditor, only the Senior Creditor shall have the right
to restrict, permit, approve or disapprove the sale, transfer or other
disposition of the assets of Company. As between the Senior Creditor and each
Subordinated Creditor, the terms of this Agreement shall govern even if all or
part of the Senior Creditor’s liens are avoided, disallowed, set aside or
otherwise invalidated.
Upon any distribution of the assets or readjustment of the indebtedness of
Company or any of its subsidiaries, whether by reason of liquidation,
composition, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any of the Subordinated Indebtedness, or the application of the assets of
Company or any of its subsidiaries to the payment or liquidation thereof, the
Senior Creditor shall be entitled to receive payment in full of any and all
Obligations then owing to it by Company prior to the payment of all or any part
of the Subordinated Indebtedness, and in order to enable the Senior Creditor to
enforce its rights hereunder in any such action or proceeding, the Senior
Creditor is hereby irrevocably authorized and empowered in its discretion as
attorney in fact for each Subordinated Creditor to make and present for and on
behalf of such Subordinated Creditor such proofs of claims against Company or
any of its subsidiaries on account of the Subordinated Indebtedness as the
Senior Creditor may deem expedient or proper and to vote such proofs of claims
in any such proceeding and to receive and collect any and all dividends or other
payments or disbursements made thereon in whatever form the same may be paid or
issued and to apply same on account of any Obligations owing to the Senior
Creditor by Company.
Each Subordinated Creditor will execute and deliver to the Senior Creditor from
time to time such assignments or other instruments as may be required by the
Senior Creditor in order to enable it to enforce any and all such claims and to
collect any and all dividends or other payments or disbursements which may be
made at any time on account of all or any part of the Subordinated Indebtedness.
Each Subordinated Creditor hereby acknowledges that the Subordinated
Indebtedness is and shall be expressly subordinated in right of payment to the
Obligations and no Subordinated Creditor will accept and Company shall not make,
nor shall it permit any of its subsidiaries to make, any payment in respect of
the Subordinated Indebtedness until such time as the Obligations have been
indefeasibly paid in full. No Subordinated Creditor shall now or hereafter
directly or indirectly (i) ask, demand, sue for, take or receive payment of all
or any part of the Subordinated Indebtedness or any collateral therefor, and
neither Company nor any of its subsidiaries shall be obligated to make any such
payment, and the failure of Company or any of its subsidiaries so to do shall
not constitute a default by Company or any of its subsidiaries in respect of the
Subordinated Indebtedness, (ii) seize any property of Company or any of its
subsidiaries or (iii) institute or join any petition or other proceeding for any
insolvency, bankruptcy, receivership or similar proceeding against Company or
any of its subsidiaries under any bankruptcy, reorganization, readjustment of
debt, arrangement of debt, receivership, liquidation or insolvency law or
statute of the Federal or any state government (each an “Insolvency Proceeding”)
unless the Senior Creditor shall also join. In the event any Subordinated
Creditor shall receive any payment in respect of the Subordinated Indebtedness,
whether in cash, securities or other property, during any Insolvency Proceeding
or when such Subordinated Creditor is not permitted to receive such payment in
accordance with the terms of this Agreement, then such Subordinated Creditor
shall forthwith deliver, or cause to be delivered, the same to the Senior
Creditor in precisely the form held by such Subordinated Creditor (except for
any necessary endorsement) and until so delivered the same shall be held in
trust by such Subordinated Creditor as the property of the Senior Creditor. In
the event of any Insolvency Proceeding, any payment or distribution in any such
Insolvency Proceeding of any kind or character, whether in cash, securities or
other property, which would otherwise (but for this Agreement) be payable or
deliverable in respect of any Subordinated Indebtedness shall be paid or
delivered by the person making such distribution or payment, whether a trustee
in bankruptcy, receiver, assignee for the benefit of creditors, liquidating
trustee or agent, or otherwise, directly to the Senior Creditor, in the same
form as received (together with any necessary endorsements or assignments, in
each case, without recourse) for application in payment of the Obligations in
accordance with the priorities then existing among such holders, to the extent
necessary to pay in full all Obligations then remaining unpaid, after giving
effect to any concurrent payment or distribution to the Senior Creditor.
Without the prior written consent of the Senior Creditor, no Subordinated
Creditor will at any time while this Agreement remains in effect (a) amend or
modify any term or provision of any document, instrument or agreement evidencing
the Subordinated Indebtedness if such amendment or modification violates or
contradicts the terms of this Agreement, or (b) assign or transfer any right,
claim or interest of any kind in or to any of the Subordinated Indebtedness or
any collateral therefor (other than, in each case, the Existing Liens (as
defined below) and any assignment or transfer as a result of the enforcement of
remedies with respect to the Existing Liens) unless, prior to the consummation
of any such assignment or transfer, the assignee or transferee thereof shall
execute and deliver to Senior Creditor an agreement substantially identical to
this Agreement, providing for the continued subordination of the Subordinated
Indebtedness to the Obligations as provided herein and for the continued
effectiveness of all of the rights of the Senior Creditor arising under this
Agreement.
Nothing contained herein shall restrict or otherwise prohibit the right of the
Senior Creditor and/or any Subordinated Creditor to effectuate a conversion of
its indebtedness into shares of common stock or preferred stock, including
convertible preferred stock, of the Company.
The Senior Creditor may at any time, in its discretion, renew or extend the time
of payment of all or any existing or future Obligations of Company to the Senior
Creditor or waive or release any collateral which may be held therefor at any
time, and in connection therewith may make and enter into any such agreement or
agreements as it may deem proper or desirable without notice to or the consent
of any Subordinated Creditor and without in any manner impairing or affecting
this Agreement or any of the Senior Creditor’s rights hereunder.
Each Subordinated Creditor warrants to Senior Creditor that: (i) such
Subordinated Creditor is the owner of the Subordinated Indebtedness set forth on
Exhibit A; (ii) each Subordinated Creditor has the full right, power and
authority to make, execute and deliver this Agreement; (iii) no Subordinated
Creditor has heretofore assigned in the Subordinated Indebtedness or any
instrument or document evidencing the Subordinated Indebtedness to any third
party (it being acknowledged and agreed that each Subordinated Creditor has
pledged and granted a security interest or other lien in the Subordinated
Indebtedness to one or more creditors of such Subordinated Creditor
(collectively, the “Existing Liens”)); (iv) this Agreement is valid and binding
upon each Subordinated Creditor and is and will be enforceable by the Senior
Creditor in accordance with its terms (except as limited by bankruptcy and other
laws affecting the rights of creditors generally); and (v) Company is not now in
default with respect to the Subordinated Indebtedness or any part thereof. This
Agreement shall be effective as of the date hereof and shall continue in effect
until all of the Obligations have been indefeasibly paid in cash, performed and
satisfied in full, in which case this Agreement shall automatically terminate
and be of no further effect.
This Agreement shall continue in full force and effect after the filing of any
petition (“Petition”) by or against Company or any of its subsidiaries under the
United States Bankruptcy Code (the “Code”) and all converted or succeeding cases
in respect thereof in accordance with Section 510(a) of the Code. All references
herein to Company or any of its subsidiaries shall be deemed to apply to Company
and such subsidiaries as debtor-in-possession and to a trustee for Company and
its subsidiaries. If Company or any of its subsidiaries shall become subject to
a proceeding under the Code, and if the Senior Creditor shall desire to permit
the use of cash collateral or to provide post-Petition financing from the Senior
Creditor to Company or any of its subsidiaries under the Code, each Subordinated
Creditor agrees as follows: (1) adequate notice to such Subordinated Creditor
shall be deemed to have been provided for such consent or post-Petition
financing if such Subordinated Creditor receives notice thereof three (3)
business days (or such shorter notice as is given to the Senior Creditor) prior
to the earlier of (a) any hearing on a request to approve such post-petition
financing or (b) the date of entry of an order approving same, (2) it consents
to the use of cash collateral or provisions of post-Petition financing, in each
case, on such terms and conditions and in such amounts as the Senior Creditor,
in its sole discretion, may decide, (3) no objection will be raised by such
Subordinated Creditor to any such use of cash collateral or such post-Petition
financing from Senior Creditor, (4) Company or its subsidiaries may grant liens
or adequate protection to the Senior Creditor (and Subordinated Creditor will
not contest or object to such action) which shall be superior in priority to the
liens held by Subordinated Creditor and (5) Subordinated Creditor shall not
contest or object to (nor support any other person contesting or objecting to)
the payment of interest, fees, expenses, or other amounts to the Senior Creditor
under Section 506(b) or 506(c) of the Bankruptcy Code, or any objection by the
Senior Creditor to any motion, relief, action or proceeding based on the Senior
Creditor claiming a lack of adequate protection. Subordinated Creditor agrees
that the Senior Creditor may consent to the sale or disposition of any or all of
the Collateral in an Insolvency Proceeding pursuant to Section 363 of the Code
or otherwise, and Subordinated Creditor, in its capacity as a secured creditor,
shall be deemed to have consented to any such sale or disposition free and clear
of Subordinated Creditor’s Liens and other interests (and all of the terms
applicable thereto) if such sale proceeds are required by the court order
approving such sale or disposition to be applied to the Obligations and the
Subordinated Indebtedness in accordance with the priorities set forth in this
Agreement. If requested to do so by the Senior Creditor in connection with any
such sale or disposition, Subordinated Creditor will promptly execute and
deliver to the Senior Creditor a release of such Subordinated Creditor’s Liens
and other interests with respect to the Collateral to be sold or disposed.
In any Insolvency Proceeding, Subordinated Creditor may seek adequate protection
in respect of the Subordinated Indebtedness, subject to the provisions of this
Agreement, only if and only to the extent that (I) Senior Creditor is granted
adequate protection in the form of additional collateral including replacement
liens on post-petition collateral and (II) such additional protection requested
by Subordinated Creditor is in the form of a lien on such additional collateral
including replacement liens on post-petition collateral, which liens, if
granted, will be subordinated to the adequate protection liens securing the
Obligations and the liens securing any postpetition financing on the same basis
as the liens securing the Subordinated Indebtedness are so subordinated to the
liens securing the Obligations under this Agreement. Any claim by a Subordinated
Creditor under section 507(b) of the Code will be subordinate in right of
payment to any claim of the Senior Creditor under section 507(b) of the Code and
any payment thereof will be deemed to be proceeds of Collateral.
In any Insolvency Proceeding, Subordinated Creditor shall not (i) seek relief
from the automatic stay or any other stay in an Insolvency Proceeding in respect
of the Collateral without the Senior Creditor’s prior written consent, (ii)
provide post-Petition financing to Company or any of its subsidiaries secured by
liens equal or senior in priority to the liens securing any Senior Obligations
or (iii) oppose or seek to challenge any claim by the Senior Creditor for
allowance or payment in such any Insolvency Proceeding of Obligations or other
amounts consisting of post-Petition claims.
Subject to the prior payment in full in cash of the Obligations, to the extent
that the Senior Creditor has received any payment on the Obligations which, but
for this Agreement, would have been applied to the Subordinated Indebtedness,
each Subordinated Creditor shall be subrogated to the then or thereafter rights
of the Senior Creditor including, without limitation, the right to receive any
payment made on the Obligations until the Subordinated Indebtedness shall be
paid in full; and, for the purposes of such subrogation, no payment to the
Senior Creditor to which any Subordinated Creditor would be entitled except for
the provisions of this Agreement shall, as among the Company, its creditors
(other than the Senior Creditor) and such Subordinated Creditor, be deemed to be
a payment by Company to or on account of the Obligations, it being understood
that the provisions hereof are and are intended solely for the purpose of
defining the relative rights of each Subordinated Creditor on the one hand, and
the Senior Creditor on the other hand.
The Senior Creditor shall: (i) be named as loss payee under any insurance
policies of the Company insuring the Collateral; provided that, any insurance
proceeds paid to Senior Creditor shall be distributed in accordance with this
Agreement; (ii) adjust settlement of any claim for the Collateral in the event
of a loss under such policy; and (iii) approve any award granted in any
condemnation or similar proceeding affecting the Collateral. The priorities set
out in this Agreement shall govern the ultimate disposition of insurance
proceeds. Unless and until the Obligations are indefeasibly paid in full, (x)
all proceeds of such insurance shall inure to the Senior Creditor, and
Subordinated Creditor shall cooperate in a reasonable manner in effecting the
payment of insurance proceeds to the Senior Creditor, and (y) the Senior
Creditor shall have the exclusive right, without the consent of or notice to
Subordinated Creditor, to determine whether insurance or condemnation proceeds
will be applied to the Obligations or used to rebuild, replace or repair the
affected Collateral.
Notice details for each party hereto are set forth on the applicable signature
page to this Agreement. Any notice or other communication hereunder shall be in
writing and, if delivered, it shall be considered received on the day it is
given to an officer of the recipient, or if faxed during normal business hours
on a business day, it shall be considered received on the same day as the
transmission thereof was successfully completed to the number set forth below
each party’s signature page hereto. Any party may change its fax number from
time to time in a notice similarly given.
This Agreement shall be binding upon Subordinated Creditors and their respective
successors and assigns and shall inure to the benefit of the Senior Creditor and
its successors and assigns. This Agreement may be executed in any number of
counterparts, all of which, taken together, shall constitute one and the same
agreement. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
EACH SUBORDINATED CREDITOR SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, STATE OF
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS
AGREEMENT, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION OR
PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT IN ANY OTHER COURT.
EACH SUBORDINATED CREDITOR WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. EACH SUBORDINATED CREDITOR AGREES THAT SERVICE OF SUMMONS AND COMPLAINT
OR ANY OTHER PROCESS THAT MIGHT BE SERVED IN ANY ACTION OR PROCEEDING MAY BE
MADE ON SUCH PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY
TO BE SERVED AT THE ADDRESS OF THE PARTY AND IN THE MANNER PROVIDED FOR THE
GIVING OF NOTICES HEREIN. NOTHING IN THIS PARAGRAPH, HOWEVER, SHALL AFFECT THE
RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
EACH SUBORDINATED CREDITOR AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR
PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY
HEREBY IRREVOCABLY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN WHOLE
OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION WITH THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed and delivered as of July 8, 2016.


 
 


SUBORDINATED CREDITORS:
SILLERMAN INVESTMENT COMPANY III, LLC


Date:
July 8, 2016
 
By:
 
 
 
 
 
Name: Robert F.X. Sillerman
Title: Manager
 
 
 
 
 
 
 
 
Address: 902 Broadway, 11th Floor
New York, New York 10010
Attention: Robert F. X. Sillerman
Telephone No.: 212-231-0092
Facsimile No.: 646-417-7393




 
 
SILLERMAN INVESTMENT COMPANY IV, LLC


 
 
 
By:
 
Date:
July 8, 2016
 
 
Name: Robert F.X. Sillerman
Title: Manager
 
 
 
 
 
 
 
 
Address: 902 Broadway, 11th Floor
                New York, New York 10010
Attention: Robert F. X. Sillerman
Telephone No.: 212-231-0092
Facsimile No.: 646-417-7393



Signatures continue on following page
 
 
SILLERMAN INVESTMENT COMPANY VI, LLC


 
 
 
By:
 
Date:
July 8, 2016
 
 
Name: Robert F.X. Sillerman
Title: Manager
 
 
 
 
 
 
 
 
Address: 902 Broadway, 11th Floor
                New York, New York 10010
Attention: Robert F. X. Sillerman
Telephone No.: 212-231-0092
Facsimile No.: 646-417-7393
 
 
 
RANT, INC.

 
 
 
By:
 
Date:
July 8, 2016
 
 
Name:
Title:
 
 
 
 
 
 
 
 
Address: 4 Park Plaza
Suite 950
                Irvine, CA 92614
Attention:
Telephone No.:
Facsimile No.:



 
 
ACKNOWLEDGED AND ACCEPTED:
DOMINION CAPITAL LLC
Date:
July 8, 2016
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
 
 
 
 
 
Address:
                 
Attention:
Telephone No.:
Facsimile No.:





AGREEMENT NOT TO PAY SUBORDINATED INDEBTEDNESS The undersigned hereby
acknowledges receipt of a copy of the above and foregoing Agreement and agrees
not to pay any of the Subordinated Indebtedness until such time as the
Obligations have been indefeasibly paid in full.
 
 
FUNCTION(X) INC.
Date:
July 8, 2016
 
By:
 
 
 
 
 
Name:
Title:








EXHIBIT A TO SUBORDINATION AGREEMENT
Documents Evidencing Subordinated Indebtedness
1.
Line of Credit Promissory Note dated as of October 24, 2014 made by the Company
in favor of Sillerman Investment Company III, LLC in the original principal
amount of $20,000,000 as amended, supplemented, renewed, extended, replaced or
restated from time to time.

2.

Line of Credit Grid Note dated as of June 11, 2015 made by the Company in favor
of Sillerman Investment Company IV, LLC in the original principal amount of
$10,000,000 as amended, supplemented, renewed, extended, replaced or restated
from time to time.

3.

Revolving Secured Promissory Note dated as of January 29, 2016 made by the
Company in favor of Sillerman Investment Company VI, LLC in the original
principal amount of $1,500,000 as amended, supplemented, renewed, extended,
replaced or restated from time to time.

4.

Revolving Secured Promissory Note dated as of March 29, 2016 made by the Company
in favor of Sillerman Investment Company VI, LLC in the original principal
amount of $500,000 as amended, supplemented, renewed, extended, replaced or
restated from time to time.

5.

Revolving Secured Promissory Note dated as of April 25, 2016 made by the Company
in favor of Sillerman Investment Company VI, LLC in the original principal
amount of $500,000 as amended, supplemented, renewed, extended, replaced or
restated from time to time.

6.

Revolving Secured Promissory Note dated as of May 16, 2016 made by the Company
in favor of Sillerman Investment Company VI, LLC in the original principal
amount of $500,000 as amended, supplemented, renewed, extended, replaced or
restated from time to time.

7.

Revolving Secured Promissory Note dated as of June 27, 2016 made by the Company
in favor of Sillerman Investment Company VI, LLC in the original principal
amount of $1,500,000 as amended, supplemented, renewed, extended, replaced or
restated from time to time.

8.

12% Secured Promissory Note dated as of July 8, 2016 made by the Company in
favor of Rant, Inc. in the principal amount of $3,000,000 as amended,
supplemented, renewed, extended, replaced or restated from time to time.

9.

Convertible Promissory Note dated as of June 10, 2016 made by the Company in
favor of Reaz Islam in the original principal amount of $300,000 as amended,
supplemented, renewed, extended, replaced or restated from time to time, which
by its terms is subordinate to all Sillerman indebtedness.

10.

Unsecured Demand Promissory Note made by the Company in favor of Robert F.X.
Sillerman, assigned to Sillerman Investment Company VI, LLC in the principal
amount of $152,439, as amended, supplemented, renewed, extended, replaced or
restated from time to time.






